Title: To Alexander Hamilton from Thomas Jefferson, 12 March 1791
From: Jefferson, Thomas
To: Hamilton, Alexander



Philadelphia Mar. 12. 1791.
Dear Sir

The President has thought proper to appoint Colo. David Humphreys, minister Resident for the U.S. at the court of Lisbon, with a salary of 4500. dollars a year, and an outfit equal to a year’s salary. Besides this, by a standing regulation, he will be allowed his disbursements for gazettes transmitted here, translating & printing papers where that shall be necessary, postage, couriers, & necessary aids to poor American sailors. An opportunity ocurring, by a vessel sailing for Lisbon within a few days, to send him his commission, I shall be obliged to you to enable me to convey to him at the same time the means of recieving his outfit in the first instance, and his salary & disbursements above described in quarterly paiments, afterwards.
An act of Congress having authorised the President to take measures for procuring a recognition of our treaty from the new Emperor of Morocco, arrangements for that purpose have been decided. The act allows 20,000 Dollars for this object, but not more than 13,000 Dollars will be called for in the first instance, if at all, and these, or the means of drawing for them not till six weeks hence. I thought it proper however to apprise you of the call at the earliest day possible, and while the President is here, and to ask your attention to it. I have the honor to be with sentiments of the most perfect respect & esteem Dear Sir   your most obedt. & most humble servt.
Th: Jefferson
The Secretary of the Treasury.

